DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
There is no claim for priority made by the applicant, therefore the filing date of June 12th, 2019 is the effective date of consideration for the application examined herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adelgren et al. (US Patent Application Publication 2018/0012213 A1).
Regarding Claim 1, Adelgren teaches:
A computer-implemented method for remote key initialization of a payment terminal comprising (See Adelgren ¶ [0021] - describes a system for server based encrypted data key distribution, wherein said key(s) are sent to payment terminals from said server(s) in the form of digital circuitry or as computer software embodied on a tangible medium): 
generating, configured by a computer server, a first key for a payment terminal from a manufacturer (See Adelgren ¶ [0021] - describes a system for server based encrypted data key distribution, wherein said key(s) are sent to payment terminals from said server(s) in the form of digital circuitry or as computer software embodied on a tangible medium and [0050-0051] - describes the system being implemented based on the manufacturer of the payment terminal); 
storing, configured by the computer server, the first key in an online-based module (See Adelgren ¶ [0021-0022] - describes the system storing keys in a server that are shared with payment terminals that satisfy certified network operations, thereby showing an online operating environment and [0038] - describes a payment terminal initiating a transaction and sending an encryption key to a server through a POS application [online-based module]);
receiving, by the computer server, a request to encrypt the first key from the online-based module (See Adelgren ¶ [0028] - describes the server receiving a request for an encryption key in response to processing a transaction); 
encrypting, by the computer server, the first key as an initialization key (See Adelgren ¶ [0021-0022] - describes the system storing keys in a server that are shared with payment terminals that satisfy certified network operations [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager); 
storing, by the computer server, the initialization key in a database (See Adelgren ¶ [0028] - describes the system using a storage manager of a server to store cryptographic keys and [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager); 
mapping, by the computer server, the initialization key to the manufacturer (As there is no special definition of mapping in the specification of the instant application, see Adelgren ¶ [0051-0052] - describes the system using a “container” to group multiple payment terminal models together with one terminal controller based on all of the terminal models being from the same manufacturer and [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager); 
receiving, by the computer server, an initialization request from the payment terminal at the online-based module (See Adelgren ¶ [0038] - describes a payment terminal initiating a transaction and sending an encryption key to a server through a POS application [online-based module]); and 
in response to the received initialization request, transmitting, by the computer server, the initialization key to the payment terminal for storage and decryption (See Adelgren ¶ [0028] - describes the system storing cryptographic keys to encrypt and decrypt data and [0054-0058] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager, wherein said keys are stored in said payment terminals for use during future transaction instances).
Regarding Claim 2, Adelgren teaches:
The computer-implemented method of claim 1, wherein the first key is an unencrypted base derivation key (BDK) (See Adelgren ¶ [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager).
Regarding Claim 3, Adelgren teaches:
The computer-implemented method of claim 1, wherein the request comprises an application programming call request (See Adelgren ¶ [0023] - describes the system being implemented through application programming interface calls).


4, Adelgren teaches:
The computer-implemented method of claim 1, further comprising providing, by the computer server, a decryption kit to the payment terminal for decrypting the initialization key (See Adelgren ¶ [0050-0051] - describes the system using a software development kit in the operating systems of payment terminals and [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager).
Regarding Claim 5, Adelgren teaches:
The computer-implemented method of claim 1, wherein the online-based module is located outside of a firewall of the computer server (See Adelgren ¶ [0038] - describes a payment terminal initiating a transaction and sending an encryption key to a server through a POS application [online-based module] and [0059-0060] - describes the POS application [online-based module] transmitting data to a server through a security layer, functioning as a firewall as there is no special definition of the term in the specification of the instant application, thereby showing the POS application [online-based module] and server are on different sides of said security layer).
Regarding Claim 6, Adelgren teaches:
The computer-implemented method of claim 5, wherein encrypting comprises encrypting, by an encryption module behind the firewall of the computer server  (See Adelgren ¶ [0028] - describes a hardware security module performing the cryptographic processing of encryption and decryption, wherein said hardware security module resides within a server and therefore does not need to communicate with said server over a network [through a firewall] and [0059-0060] - describes the POS application [online-based module] transmitting data over a network to a server through a security layer, functioning as a firewall as there is no special definition of the term in the specification of ).
Regarding Claim 7, Adelgren teaches:
The computer-implemented method of claim 1, further comprising receiving a confirmation, by the computer server, that the payment terminal has activated the initialization key (See Adelgren ¶ [0025-0026] - describes the system authentication identifiers within payment application driver code to track the status of the payment terminals of the system and updating said terminals as needed and  [0054-0058] - describes a server sending base derivation keys [an initialization key as an update] to payment terminals through a key distribution manager, wherein said keys are stored in said payment terminals for use during future transaction instances).
Regarding Claim 8, Adelgren teaches:
A system for remote key injection to a payment terminal for a one-time initialization comprising (See Adelgren ¶ [0021] - describes a system for server based encrypted data key distribution, wherein said key(s) are sent to payment terminals from said server(s) in the form of digital circuitry or as computer software embodied on a tangible medium and [0050-0051] - describes the software kit being integrated one time in a payment terminal): 
a hardware security generator for generating a first key for a payment terminal of a manufacturer (See Adelgren ¶ [0021] - describes a system for server based encrypted data key distribution, wherein said key(s) are sent to payment terminals from said server(s) in the form of digital circuitry or as computer software embodied on a tangible medium or hardware and [0050-0051] - describes the system being implemented based on the manufacturer of the payment terminal); 
an online-based portal for storing the first key (See Adelgren ¶ [0021-0022] - describes the system storing keys in a server that are shared with payment terminals that satisfy online operating environment and [0038] - describes a payment terminal initiating a transaction and sending an encryption key to a server through a POS application [online-based module]); 
a central server, coupled to the hardware security generator and the online- based portal, is configured to execute computer-executable instructions, wherein the computer-executable instructions comprising (See Adelgren ¶ [0021-0022] - describes the system storing keys in a server that are shared with payment terminals that satisfy certified network operations, thereby showing an online operating environment, [0030-0032] - describes components of the system interacting based on processor executed instructions and [0038] - describes a payment terminal initiating a transaction and sending an encryption key to a server through a POS application [online-based module]):  20 17817600.1 090426-31048Docket Number: 3593US01/090426-31048 
receiving a request to encrypt the first key (See Adelgren ¶ [0028] - describes the server receiving a request for an encryption key in response to processing a transaction); 
calling an encryption unit for encrypting the first key in response to the request (See Adelgren ¶ [0023] - describes the system being implemented through application programming interface calls); 
storing the first encrypted key in a database coupled to the central server (See Adelgren ¶ [0028] - describes the system using a storage manager of a server to store cryptographic keys and [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager); 
mapping the first encrypted key in the database to the manufacturer (As there is no special definition of mapping in the specification of the instant application, see Adelgren ¶ [0051-0052] - describes the system using a “container” to group multiple payment terminal models together with one terminal controller based on all of the terminal models and [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager); 
receiving an initialization request from the payment terminal via the online-based module (See Adelgren ¶ [0038] - describes a payment terminal initiating a transaction and sending an encryption key to a server through a POS application [online-based module]); and 
in response to the received initialization request, transmitting the first encrypted key to the payment terminal from the database for storage and decryption in the payment terminal  (See Adelgren ¶ [0028] - describes the system storing cryptographic keys to encrypt and decrypt data and [0054-0058] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager, wherein said keys are stored in said payment terminals for use during future transaction instances).
Regarding Claim 9, Adelgren teaches:
The system of claim 8, wherein the first key is an unencrypted base derivation key (BDK) (See Adelgren ¶ [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager).
Regarding Claim 10, Adelgren teaches:
The system of claim 8, wherein the request comprises an application programming call request (See Adelgren ¶ [0023] - describes the system being implemented through application programming interface calls).
Regarding Claim 11, Adelgren teaches:
The system of claim 8, wherein the central server is further configured to provide a decryption kit to the payment terminal for decrypting the initialization key (See Adelgren ¶ [0050-0051] - describes the system using a software development kit in the operating and [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager).
Regarding Claim 12, Adelgren teaches:
The system of claim 8, wherein the online-based module is located outside of a firewall of the computer server (See Adelgren ¶ [0038] - describes a payment terminal initiating a transaction and sending an encryption key to a server through a POS application [online-based module] and [0059-0060] - describes the POS application [online-based module] transmitting data to a server through a security layer, functioning as a firewall as there is no special definition of the term in the specification of the instant application, thereby showing the POS application [online-based module] and server are on different sides of said security layer).
Regarding Claim 13, Adelgren teaches:
The system of claim 12, wherein encrypting comprises encrypting, by an encryption module behind the firewall of the computer server (See Adelgren ¶ [0028] - describes a hardware security module performing the cryptographic processing of encryption and decryption, wherein said hardware security module resides within a server and therefore does not need to communicate with said server over a network [through a firewall] and [0059-0060] - describes the POS application [online-based module] transmitting data over a network to a server through a security layer, functioning as a firewall as there is no special definition of the term in the specification of the instant application, thereby showing the POS application [online-based module] and server are on different sides of said security layer).
Regarding Claim 14, Adelgren teaches:
The system of claim 8, further comprising receiving a confirmation, by the computer server, that the payment terminal has activated the initialization key (See Adelgren ¶ [0025-0026] - describes the system authentication identifiers within payment application driver code to track the status of the payment terminals of the system and updating said terminals as needed and  [0054-0058] - describes a server sending base derivation keys [an initialization key as an update] to payment terminals through a key distribution manager, wherein said keys are stored in said payment terminals for use during future transaction instances).
Regarding Claim 15, Adelgren teaches:
The system of claim 8, further comprising a user interface portal having graphical user interface (GUI) for receive a user request from the manufacturer (See Adelgren ¶ [0036] - describes a system using input interfaces such as touch screens, a mouse or a trackball, which are elements known to graphical user interfaces and [0050-0052] - describes the system being implemented based on the manufacturer of the payment terminal).
Regarding Claim 16, Adelgren teaches:
A non-transitory computer readable medium having stored thereon a computer- implemented method for remote key initialization of a payment terminal, said computer- executable instructions comprising (See Adelgren ¶ [0021] - describes a system for server based encrypted data key distribution, wherein said key(s) are sent to payment terminals from said server(s) in the form of digital circuitry or as computer software embodied on a tangible medium and [0083] - describes the system being implemented on computer program instructions stored in a non-transitory medium): 
generating, configured by a computer server, a first key for a payment terminal from a manufacturer (See Adelgren ¶ [0021] - describes a system for server based encrypted data key distribution, wherein said key(s) are sent to payment terminals from said server(s) in the form of digital circuitry or as computer software embodied on a tangible and [0050-0051] - describes the system being implemented based on the manufacturer of the payment terminal); 
storing, configured by the computer server, the first key in an online-based module (See Adelgren ¶ [0021-0022] - describes the system storing keys in a server that are shared with payment terminals that satisfy certified network operations, thereby showing an online operating environment and [0038] - describes a payment terminal initiating a transaction and sending an encryption key to a server through a POS application [online-based module]);
receiving, by the computer server, a request to encrypt the first key from the online-based module (See Adelgren ¶ [0028] - describes the server receiving a request for an encryption key in response to processing a transaction); 
encrypting, by the computer server, the first key as an initialization key (See Adelgren ¶ [0021-0022] - describes the system storing keys in a server that are shared with payment terminals that satisfy certified network operations [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager); 
storing, by the computer server, the initialization key in a database (See Adelgren ¶ [0028] - describes the system using a storage manager of a server to store cryptographic keys and [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager); 
mapping, by the computer server, the initialization key to the manufacturer (As there is no special definition of mapping in the specification of the instant application, see Adelgren ¶ [0051-0052] - describes the system using a “container” to group multiple payment terminal models together with one terminal controller based on all of the terminal models being from the same manufacturer and [0054-0055] - describes a ); 
receiving, by the computer server, an initialization request from the payment terminal at the online-based module (See Adelgren ¶ [0038] - describes a payment terminal initiating a transaction and sending an encryption key to a server through a POS application [online-based module]); and  22 17817600.1 090426-31048Docket Number: 3593US01/090426-31048 
in response to the received initialization request, transmitting, by the computer server, the initialization key to the payment terminal for storage and decryption (See Adelgren ¶ [0028] - describes the system storing cryptographic keys to encrypt and decrypt data and [0054-0058] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager, wherein said keys are stored in said payment terminals for use during future transaction instances).
Regarding Claim 17, Adelgren teaches:
The non-transitory computer readable medium of claim 16, wherein the first key is an unencrypted base derivation key (BDK) (See Adelgren ¶ [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager).
Regarding Claim 18, Adelgren teaches:
The non-transitory computer readable medium of claim 16, further comprising, configured by the computer server, a decryption kit to the payment terminal for decrypting the initialization key (See Adelgren ¶ [0050-0051] - describes the system using a software development kit in the operating systems of payment terminals and [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager).


19, Adelgren teaches:
The non-transitory computer readable medium of claim 16, wherein the online- based module is located outside of a firewall of the computer server (See Adelgren ¶ [0038] - describes a payment terminal initiating a transaction and sending an encryption key to a server through a POS application [online-based module] and [0059-0060] - describes the POS application [online-based module] transmitting data to a server through a security layer, functioning as a firewall as there is no special definition of the term in the specification of the instant application, thereby showing the POS application [online-based module] and server are on different sides of said security layer).
Regarding Claim 20, Adelgren teaches:
The non-transitory computer readable medium of claim 19, wherein encrypting comprises encrypting, by an encryption module behind the firewall of the computer server (See Adelgren ¶ [0028] - describes a hardware security module performing the cryptographic processing of encryption and decryption, wherein said hardware security module resides within a server and therefore does not need to communicate with said server over a network [through a firewall] and [0059-0060] - describes the POS application [online-based module] transmitting data over a network to a server through a security layer, functioning as a firewall as there is no special definition of the term in the specification of the instant application, thereby showing the POS application [online-based module] and server are on different sides of said security layer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689